BENEDICT, District .1 udge.
The libellants were shipped as seamen on board the ship Ringleader, in San Francisco, for a voyage thence to Hong Kong and other ports, and to a port of discharge in the United States, for a term of IS months. The articles set forth the rate of wages per month, at $25 00, but in the heading of the articles was inserted this clause: “The crew to take the current rate of wages out of Hong Kong for the remainder of the voyage.” Upon the arrival of the ship in this port, the men were discharged and were tendered wages at the rate of $15 00 per month, for the voyage since leaving Hong Kong. This they refused to take at first, asserting that they shipped for $25 00 per month, and were never informed of the existence of the special clause in the articles above referred to. After some delay and vain effort to obtain the wages, which they claimed to be due, the seamen accepted the terms proposed by the ship owner, and were paid off, at the rate of $15 00 per month for the voyage after leaving Hong Kong, and thereupon signed full receipts and discharges. They now bring this action for the unpaid balance of their wages, calculated at $25.00 per month for the whole voyage. No evidence is produced to show that the men were informed of the existence of the special clause in the articles, and the seamen swear they were not informed as to any such stipulation, and made no such agreement. The clause is unusual, and is placed as part of the description of the voyage, while $25 00 is plainly stated as the rate of wages opposite each man’s name. To sustain such a provision in ships’ articles, if it be of any validity whatever, which I doubt, it was incumbent on the ship owner to show clearly that the seamen knew of and agreed to it. Upon the proofs, as they stand, I hold that the agreement made with the men was for $25 00 per month.
As to the fact that they consented to be paid off at $15 00 per month, and executed full releases, it is well known that all agreements and arrangements with sailors are subject to examination in a court of admiralty. and, If unjust, will be set aside and disregarded. Here it is clear that the seamen were forced, by want of money and clothing, to accept an amount less than their due, and so claimed by them to be when it was accepted. A settlement so made under such circumstances, is no obstacle to their recovering the amount justly due them. Let a decree be entered directing that each libel-lant recover herein the balance of wages due him, calculating the wages at $25 00 a month from the time of their shipment to their discharge; and let it be referred to a commissioner to ascertain the amount.